COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-449-CR
 
  
SHAREE 
GREENLEE                                                                APPELLANT
   
V.
   
THE STATE OF 
TEXAS                                                                  STATE
   
----------
FROM 
THE 396TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the letter requests to stop her appeal filed by Sharee Greenlee, 
pro se.  The requests comply with rule 42.2(a) of the rules of appellate 
procedure. Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received these requests, we grant the 
requests and dismiss this appeal.2  See Tex. R. App. P. 42.2(a), 43.2(f).
 
 
 
                                                                  PER 
CURIAM
 
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
March 24, 2005

NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
Appellant’s appointed counsel filed a motion to withdraw, and brief in support 
thereof, stating the appeal is frivolous under the guidelines of Anders v. 
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Because appellant has 
voluntarily dismissed her appeal, we need not address counsel’s motion.